DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant's response to the last Office Action, filed 2/14/2022 has been entered and made of record.  Further, Applicant’s Supplemental Amendment filed 2/24/2022 has also been entered and made of record.

The Applicant has canceled claim(s) 8, 19-21.
The application has pending claim(s) 1-7, 9-18, and 22-23.

In response to the supplemental amendment filed 2/24/2022:
The objections to the specification have been entered and therefore the Examiner withdraws the objections to the specification.  
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see pages 10-11, filed 2/14/2022, with respect to claims 1-7, 9-18, and 22-23 have been fully considered and are persuasive in light of the supplemental amendments made on 2/24/2022.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-18, and 22-23 (now renumbered as 1-19, for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: determining, by the processor, a number of frames to be processed for each of the edge detection algorithms based on weight values preset for the edge detection algorithms; and calculating, by the processor, using the determined edge detection algorithms, relevant depth images related to the first depth image according to the respective determined numbers of frames to obtain sets of edge pixels.
Similarly, independent claims 12 (now renumbered as claim 13, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other
limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Kalra et al. (Anchal Kalra and Roshan Lal Chhokar, "A Hybrid Approach Using Sobel and Canny Operator for Digital Image Edge Detection," 2016 International Conference on Micro-Electronics and Telecommunication Engineering (ICMETE), 2016, pp. 305-310, doi:10.1109/ICMETE.2016.49) discloses a hybrid approach which combines Sobel and Canny edge detection algorithms to detect edges from digital images. However, Kalra does not teach the limitations cited above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661